DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnell et al. (US Pub. No. 2018/0060270 A1 hereinafter “Schnell”).
Referring to claim 1, Schnell discloses a method for configuring a USB-C output setting in a host device, the method comprising: 
determining, by an embedded controller within the host device (Schnell – Par. [0006] discloses a custom logic device such as an embedded controller.), whether a display device connected to the host device is a USB-C device (Schnell – Par. [0029] discloses the custom logic device 110 determining whether an external device 202, a display device, is a USB-C device connected to the host 100.); 
configuring, by the embedded controller, the USB-C output setting in the embedded controller to a first setting based on determining that the display device is the USB-C device, wherein the USB-C output setting controls USB-C alternate modes of the host device (Schnell – Par. [0029-0031]); 
transmitting, by the embedded controller, the first setting to a host type-C controller (Schnell – see Par. [0031]); and 
causing, by the embedded controller, the host type-C controller to transmit the first setting to a device type-C controller (Schnell – see Par. [0031]).

Referring to claims 8 and 15, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 4-6, 9, 11-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell in view of Zheng et al. (US Pub. No. 2020/0233822 A1 hereinafter “Zheng”).
Referring to claim 2, Schnell discloses the method of claim 1, however, fails to explicitly disclose wherein the USB-C output setting is configured to the first setting and wherein a USB-C interface is implemented in the host device, the method further comprising: transmitting, by the host device and based on the first setting, data using two lanes of the USB-C interface for display data on the display device and two lanes of the USB-C interface for USB 3.0 communications.
	Zheng discloses the USB-C output setting is configured to the first setting and wherein a USB-C interface is implemented in the host device, the method further comprising: transmitting, by the host device and based on the first setting, data using two lanes of the USB-C interface for display data on the display device and two lanes of the USB-C interface for USB 3.0 communications (Zheng – par. [0036] discloses the processing unit 110 may set the transmission interface 150A to the pin-assignment D mode of the USB Type-C protocol in the “DisplayPort Alternate Mode”, and the transmission interface 150A may support the SuperSpeed data transmission supported by the DisplayPort and USB 3.2 Gen1 standards. Specifically, the processing unit 110 may use two of the four USB SuperSpeed channels for display transmission (i.e., transmitting the image signal), and use another two of the four USB SuperSpeed channels for data transmission.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Schnell’s teachings with Zheng’s teachings for the benefit of implementing a display apparatus and a control method capable of deactivating the multi-function mode and DisplayPort alternate mode of the display apparatus, so that the host may communicate with the display apparatus and the external downstream USB device using four USB SuperSpeed channels of the USB Type-C interface when the display apparatus is manually set to the high data-bandwidth mode or in a non-USB-C display mode, thereby achieving high data bandwidth (Zheng – par. [0115]).

Referring to claim 4, Schnell discloses the method of claim 1, however, fails to explicitly disclose further comprising: configuring the USB-C output setting to a second setting based on determining that the display device is a non-USB-C compliant device.
Zheng discloses the configuring the USB-C output setting to a second setting based on determining that the display device is a non-USB-C compliant device (Zheng – par. [0104-0105] and Fig. 5 disclose in step S504, the display controller 210 determines whether a non-USB-C display mode is currently used. When the display controller 210 determines that the non-USB-C display mode is currently used, step S512 is performed.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Schnell’s teachings with Zheng’s teachings for the benefit of implementing a display apparatus and a control method capable of deactivating the multi-function mode and DisplayPort alternate mode of the display apparatus, so that the host may communicate with the display apparatus and the external downstream USB device using four USB SuperSpeed channels of the USB Type-C interface when the display apparatus is manually set to the high data-bandwidth mode or in a non-USB-C display mode, thereby achieving high data bandwidth (Zheng – par. [0115]).

Referring to claim 5, Schnell and Zheng disclose the method of claim 4, wherein the USB-C output setting is configured to the second setting and wherein a USB-C interface is implemented in the host device, the method further comprising: transmitting, by the host device, data using four lanes of the USB-C interface for display data on the display device (Zheng – par. [0112] and Fig. 5 disclose in step S514, the host 100 transmits the data signal to the display apparatus 200 via four USB SuperSpeed channels. For example, when the multi-function mode and the DisplayPort alternate mode have been deactivated, the host 100 may use four USB SuperSpeed channels of the transmission interface 150A (e.g., USB Type-C interface) to transmit the data signal.).


Referring to claim 6, Schnell discloses the method of claim 1, however, fails to explicitly disclose wherein the first setting is configured to adapt the device type-C controller for transmitting data using four lanes of the device type-C controller.
Zheng discloses the first setting is configured to adapt the device type-C controller for transmitting data using four lanes of the device type-C controller (Zheng – par. [0113] and Fig. 5 disclose in step S516, the display controller 210 receives the data signal via the four USB SuperSpeed channels of the transmission interface 250A.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Schnell’s teachings with Zheng’s teachings for the benefit of implementing a display apparatus and a control method capable of deactivating the multi-function mode and DisplayPort alternate mode of the display apparatus, so that the host may communicate with the display apparatus and the external downstream USB device using four USB SuperSpeed channels of the USB Type-C interface when the display apparatus is manually set to the high data-bandwidth mode or in a non-USB-C display mode, thereby achieving high data bandwidth (Zheng – par. [0115]).

Referring to claims 9 and 16, note the rejection of claim 2 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 11 and 18, note the rejection of claim 4 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 12 and 19, note the rejection of claim 5 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 13 and 20, note the rejection of claim 6 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

7.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell in view of Montero et al. (US Pub. No. 2019/0042503 A1 hereinafter “Montero”).
Referring to claim 3, Schnell discloses the method of claim 1, however, fails to explicitly disclose wherein the USB-C output setting is a BIOS setting of the embedded controller.
Montero discloses the USB-C output setting is a BIOS setting of the embedded controller (Montero – par. [0063] discloses when the system is booted, the embedded controller (EC) 180 within IHS 100 may receive instructions (e.g., boot parameters) from the system BIOS to enable one or more protocols of a USB-C port on the IHS and to disable at least one protocol of the USB-C port in step420. Although not limited to such, system BIOS may send instructions to the embedded controller (EC) 180 within IHS 100 to disable USB and Thunderbolt™ protocols, and to enable the DisplayPort protocol of the USB-C port 150.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Schnell’s teachings with Montero’s teachings for the benefit of implementing systems and methods for selectively enabling and disabling protocols of a USB-C port (Montero – Abstract).

Referring to claims 10 and 17, note the rejection of claim 3 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Allowable Subject Matter
8.	Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “causing, by the host type-C controller, the device type-C controller to transmit the first setting to a second device type-C controller wherein the first setting is configured to adapt the second device type-C controller for transmitting second data using four lanes of the second device type-C controller”, in combination with other recited limitations in dependent claim 7.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a second device type-C controller, wherein the embedded controller is further configured to: cause the device type-C controller to transmit the first setting to the second device type-C controller wherein the first setting is configured to adapt the second device type-C controller for transmitting second data using four lanes of the second device type-C controller”, in combination with other recited limitations in dependent claim 14.

Conclusion
9.	Claims 1-6, 8-13 and 15-20 are rejected.
	Claims 7 and 14 are objected to.
	
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181